DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Peter Paredes on 08/02/2022 and 08/08/2022.

The application has been amended as follows: 

In claim 1, on line 1, change “conducting unsedated” to “conducting an unsedated”.
In claim 1, on line 17, change “subjects” to “subject”.
In claim 4, on line 2, change “and/or object comprises at least one” to “comprises one”.
In claim 4, on lines 4-5, change “measurements, and visualizing at least a portion of the passage of the subject on a viewing device during use, and diagnosing” to measurements, and diagnosing” (i.e., delete “visualizing…” limitation).
In claim 11, on line 2, change “of subjects” to “a subject”.
In claim 11, on lines 7-8 and 11, delete “and/or object” (i.e., occurs three times in these lines).
In claim 11, on lines 9-10, change “a cavity and/or surface of a cavity of the subjects” to “the cavity and/or the surface of the cavity of the subject”.
In claim 11, on line 13, change “in subject” to “in the subject”.
In claim 11, on line 18, change “Endoscopy” to “Endoscopy assessment”.
In claim 13, on line 2, change “and/or object comprises at least one” to “comprises one”. 
In claim 13, on lines 4-5, change “and visualizing at least a portion of the cavity and/or surface of the cavity of the subject and/or object on a viewing device during use; and the performing” to “and the performing” (i.e., delete the “visualizing…” limitation). 
In claim 13, on line 5, delete “and/or object”.
In claim 14, on line 2, delete “and/or object”.
In claim 15, on line 2, delete “and/or object”.
In claim 16, on line 2, delete “or object’s”.
In claim 18, on line 2, change “the plurality of assessments” to “the assessment”.
In claim 18, on line 2, delete “and/or object”.
In claim 19, on line 2, delete “and/or object”.
In claim 20, on lines 6-7, change “4mm about 3.5 mm and” to “4mm, about 3.5 mm, and”.
In claim 20, on line 18, change “Endoscopy” to “Endoscopy assessment”.
In claim 23, on line 1, change “the plurality of assessments” to “the assessment”.
In claim 23, on line 2, change “and/or object comprise at least one” to “comprise one”.
In claim 28, on line 2, change “the plurality of assessments” to “the assessment”.
In claim 29, on line 4, change “endoscope” to “endoscopic device”.
In claim 31, on line 2, change “device between” to “device is between”.
In claim 32, on line 2, change “performing the biopsy” to “performing the sampling”. 


Reasons for Allowance
Claims 1-11, 13-29, and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “A method of conducting unsedated Transnasal Endoscopy exam on a subject, comprising: a. providing a distraction device on the subject comprising goggles, comprising: providing visual stimuli; and providing audio stimuli; b.providing a trans-nasal endoscopic device after providing the distraction device, the trans-nasal endoscopic device comprising an inner channel having an inner diameter, wherein the trans-nasal endoscopic device has an outer diameter of less than about 3.5 mm, wherein a ratio of the outer diameter measured in millimeters to the inner diameter measured in millimeters is between 1.5 and 2; c. inserting at least a portion of the endoscopic device into a nasal passage of the subject after providing the distraction device on the subject and the subject is in an unsedated state, conducting one or more assessments of a passage of the subject using the endoscopic device, wherein the passage comprises one of an esophagus, a stomach, or an intestine; and visually assessing the esophageal, gastric, or duodenal mucosa in subjects; d. repeating steps a. through c. on multiple subjects, obtaining a satisfaction instrument average score of 43.19 + / - 2 .6 from the subjects based on a modified Group Health Association of America endoscopy satisfaction questionnaire edition by the American Society for Gastrointestinal Endoscopy” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, independent claims 11 and 20 are allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 8, 2022

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795